Title: From Benjamin Franklin to James Hutton, 12 February 1778
From: Franklin, Benjamin
To: Hutton, James


Dear old Friend,
Passy, Feb. 12. 1778
I wrote the above some Time before I receiv’d yours, acquainting me with your speedy and safe Return, which gave me Pleasure. I doubted after I had written it, whether it would be well to send it. For as your proud Nation despises us exceedingly, and demands and expects absolute and humble Submission, all Talk of Treaty must appear Impudence, and tend to provoke rather than conciliate. As you still press me by your last, to say something, I conclude to send what I had written; for I think the Advice is good tho’ it must be useless: and I cannot, as you seem again to desire, make Propositions, having none committed to me to make. But we can treat, if any are made to us; which however we do not expect. I abominate with you all Murder, and I may add all Murderers. The Slaughter of Men in Support of an unjust Cause is nothing less than Murder. I therefore never think of your present Ministers and their Abettors, but with the Image strongly painted in my View of their Hands red, wet, and dropping with the Blood of my Countrymen, Friends and Relations. No Peace can be sign’d by those Hands. Peace and Friendship will nevertheless subsist forever between Mr. Hutton and his affectionate
B. Franklin
Mr Hutton
